Citation Nr: 1200488	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-38 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for left elbow fracture with injury to muscle groups VII and VIII with posttraumatic arthritis and limitation of motion.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran had active service as a Philippine Scout from July 1946 to May 1949. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In the October 2007 rating decision, the RO denied a disability rating in excess of 30 percent for a left elbow disability and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  

In an August 2009 decision, the Board denied a disability rating in excess of 30 percent for the Veteran's left elbow disability and denied a TDIU.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In April 2011, counsel for VA's Secretary and the Veteran's attorney (the parties) filed a Joint Motion for Partial Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the portion of the Board's decision that denied a disability rating in excess of 30 percent for left elbow disability and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In September 2009, the Veteran submitted a medical certificate from Dr. Gazmen, a private physician, dated in April 2009.  This evidence has not been considered by the agency of original jurisdiction (AOJ).  

In October 2011, the Board sent a letter to the Veteran notifying him that he had the right to have the AOJ review the additional evidence received or he could waive this right and allow the Board to consider this evidence in the first instance.  
See 38 C.F.R. § 20.1304(c) (2011).  In November 2011, the Veteran responded and requested that his case be sent back to the AOJ for review of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The AOJ should review any additional evidence received and, with consideration thereof, readjudicate the claim remaining on appeal.  If the benefit is not granted, the Veteran should be provided a supplemental statement of the case before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



